United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-4316
                                   ___________

Pamala J. Dumler,                     *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
Kenneth S. Apfel, Commissioner of     *
Social Security,                      *      [UNPUBLISHED]
                                      *
             Appellee.                *
                                 ___________

                             Submitted: November 20, 1998
                                 Filed: December 11, 1998
                                  ___________

Before BOWMAN, Chief Judge, LOKEN, Circuit Judge, and HAND,1 District Judge.
                              ___________

PER CURIAM.

       Pamala J. Dumler appeals the judgment of the District Court,2 which affirmed
the decision of the Commissioner denying Dumler's claim for social security disability
benefits. Because no error of law appears and the denial of benefits is supported by


      1
       The Honorable William Brevard Hand, United States District Judge for the
Southern District of Alabama, sitting by designation.
      2
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
substantial evidence in the record as a whole, the judgment of the District court is
AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-